Citation Nr: 1742485	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  11-30 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a heart disability.

2. Entitlement to service connection for a respiratory disability.

3. Entitlement to service connection for atypical mycobacteria.

4. Entitlement to service connection for a left knee disability.

5. Entitlement to service connection for hypothyroidism.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army Reserves from May 1974 to October 1974. The record also indicates that the Veteran served periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the National Guard from 1974 to 2003 in the Army Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veteran Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. That decision addressed twenty separate issues; however, the Veteran indicated that he only sought to appeal the denials of service connection for atypical mycobacteria, a left knee disability, hypothyroidism, coronary artery disease, chronic obstructive pulmonary disease, and depressive disorder on his November 2011 VA Form 9 Substantive Appeal.

In November 2014, the Board remanded the claims for additional development.

In October 2016, the RO granted service connection for depressive disorder, not otherwise specified (NOS). As the October 2016 rating decision represents a full grant of the benefits sought with respect to that issue, such matter is no longer in appellate status. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Board remanded the Veteran's appeal to verify the Veteran's periods of active duty service, ACDUTRA, and INACDUTRA, as well as to afford the Veteran VA examinations to determine the nature and etiology of the Veteran's heart, respiratory, atypical mycobacteria, hypothyroidism, and left knee disabilities. The examiner was to specifically consider all periods of service, noted records and lay statements. The examiner was also reminded that the rationale for an opinion could not be based on the absence of documented in-service treatment alone.

The Veteran underwent VA examinations in January 2015. Unfortunately, the VA examinations occurred before all periods of service were verified. The examiner opined that the Veteran's heart, thyroid, atypical mycobacteria, and respiratory disabilities were not related to service as none of the evidence presented was related to active service. As the Veteran's periods of service have now been verified, there are many more medical records that need to be considered. Therefore, this opinion is inadequate. Additionally, while the examiner noted the Veteran's statements regarding the history of his injury of his left knee, the examiner opined that the his left knee disability is less likely as not related to military service because no left knee condition was found in the service treatment records.

Given the above, the AOJ upon remand will be directed to afford the Veteran VA examinations addressing the claims for service connection that reflect consideration of the medical records from the Veteran's verified periods of service and the Veteran's lay statements regarding in-service injury. See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination found inadequate where examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the service treatment records to provide a negative opinion); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes.).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to his claims. After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

2. Compile and list the Veteran's ACDUTRA and INACDUTRA dates, and associate the list with the Veteran's file.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed heart disability. The claims file must be made available to the examiner for review, and all indicated tests should be performed.

The examiner is requested to take a history from the Veteran as to the onset and progression of his claimed heart disability. Upon examination, the examiner should also provide an opinion as to the following questions:

(A) Does the Veteran have a current heart disability?  If there is no currently diagnosed heart disability, the examiner must reconcile this lack of diagnosis with any previous finding showing a heart disability (e.g. July 2011 VA examination noting a diagnosis of nonobstructive coronary artery disease), and specifically provide an opinion as to whether it is as likely as not that the Veteran had a heart disability at any time since May 2009, even if that disability has resolved.

(B) For each diagnosed heart disability, is it at least as likely as not (50 percent or greater probability) that such disability is related to his active duty period of service (i.e. from May 1974 to October 1974)?

(C) Notwithstanding the above, for each currently diagnosed heart disability, is it at least as likely as not that the disability was caused or aggravated in the line of duty during a period of ACDUTRA or INACDUTRA, to include a May 1996 record that stated the Veteran has "suspect [heart] ischemia based on ECG", a March 1998 Physical Profile for hypertensive cardiovascular disease and small airway disease, and a December 2002 Initial Medical Review that identified mitral valve prolapse and recommended a Medical Board evaluation?

The examiner is reminded that active military service includes not only his five month period of active duty service in 1974, but also any period of ACDUTRA during which the Veteran was disabled from a disease or injury incurred or aggravated in the line of duty, as well as any period of INACDUTRA which the Veteran was disabled from an injury incurred or aggravated in the line of duty. Of note, "injury" includes acute myocardial infarction, cardiac arrest, and other cerebrovascular accident. See 38 C.F.R. § 3.6. Thus the examiner should contemplate all periods of verified ACDUTRA and INACDUTRA service for the Veteran and accompanying service records dated from 1974 through 2003.

Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record. The examiner is reminded that the rationale for an opinion cannot be based on the absence of documented in-service treatment for a disability alone.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed respiratory disability, to include chronic obstructive pulmonary disease. The claims file must be made available to the examiner for review, and all indicated tests should be performed.

The examiner is requested to take a history from the Veteran as to the onset and progression of his claimed respiratory disability. Upon examination, the examiner should also provide an opinion as to the following questions:

(A) Identify all respiratory disabilities found to be present since the date of the claim (i.e. since May 2009).

(B) For each currently diagnosed respiratory disability, is it at least as likely as not (50 percent or greater probability) that such disability is related to his active duty period of service (i.e. from May 1974 to October 1974)?

(C) Notwithstanding the above, for each currently diagnosed respiratory disability, is it at least as likely as not that the disability was caused or aggravated in the line of duty during a period of ACDUTRA, to include an August 1996 certificate that diagnosed combined restrictive and obstructive lung disease and instructed to avoid exercise and physical efforts, a March 1998 Physical Profile for hypertensive cardiovascular disease and small airway disease, and a December 2002 Initial Medical Review that identified bronchial asthma and recommended a Medical Board evaluation?

The examiner is reminded that active military service includes not only his five month period of active duty service in 1974, but also any period of ACDUTRA during which the Veteran was disabled from a disease or injury incurred or aggravated in the line of duty, as well as any period of INACDUTRA which the Veteran was disabled from an injury incurred or aggravated in the line of duty. See 38 C.F.R. § 3.6. Thus the examiner should contemplate all periods of verified ACDUTRA service for the Veteran and accompanying service records dated from 1974 through 2003.

Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record. The examiner is reminded that the rationale for an opinion cannot be based on the absence of documented in-service treatment for a disability alone.

4. Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed atypical mycobacteria disability. The claims file must be made available to the examiner for review, and all indicated tests should be performed.

The examiner is requested to take a history from the Veteran as to the onset and progression of his claimed atypical mycobacteria disability. Upon examination, the examiner should also provide an opinion as to the following questions:

(A) Is an atypical mycobacteria disability found to be present at any time since the date of the claim (i.e. since May 2009)?

(B) For each currently diagnosed atypical mycobacteria disability, is it at least as likely as not (50 percent or greater probability) that such disability is related to his active duty period of service (i.e. from May 1974 to October 1974)?

(C) Notwithstanding the above, for each currently diagnosed atypical mycobacteria disability, is it at least as likely as not that the disability was caused or aggravated in the line of duty during a period of ACDUTRA?

The examiner is reminded that active military service includes not only his five month period of active duty service in 1974, but also any period of ACDUTRA during the Veteran was disabled from a disease or injury incurred or aggravated in the line of duty, as well as any period of INACDUTRA which the Veteran was disabled from an injury incurred or aggravated in the line of duty. See 38 C.F.R. § 3.6. Thus the examiner should contemplate all periods of verified ACDUTRA service for the Veteran and accompanying service records dated from 1974 through 2003.

Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record. The examiner is reminded that the rationale for an opinion cannot be based on the absence of documented in-service treatment for a disability alone.

5. Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed hypothyroidism. The claims file must be made available to the examiner for review, and all indicated tests should be performed.

The examiner is requested to take a history from the Veteran as to the onset and progression of his claimed hypothyroidism. Upon examination, the examiner should also provide an opinion as to the following questions:

(A) Is a hypothyroidism disability found to be present at any time since the date of the claim (i.e. since May 2009)?

(B) For currently diagnosed hypothyroidism, is it at least as likely as not (50 percent or greater probability) that such disability is related to his active duty period of service (i.e. from May 1974 to October 1974)?

(C) Notwithstanding the above, for currently diagnosed hypothyroidism, is it at least as likely as not that the disability was caused or aggravated in the line of duty during a period of ACDUTRA?

The examiner is reminded that active military service includes not only his five month period of active duty service in 1974, but also any period of ACDUTRA during the Veteran was disabled from a disease or injury incurred or aggravated in the line of duty, as well as any period of INACDUTRA which the Veteran was disabled from an injury incurred or aggravated in the line of duty. See 38 C.F.R. § 3.6. Thus the examiner should contemplate all periods of verified ACDUTRA service for the Veteran and accompanying service records dated from 1974 through 2003.

Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record. The examiner is reminded that the rationale for an opinion cannot be based on the absence of documented in-service treatment for a disability alone.

6. Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed left knee disability, to include left patellofemoral pain syndrome. The claims file must be made available to the examiner for review, and all indicated tests should be performed.

The examiner is requested to take a history from the Veteran as to the onset and progression of his claimed left knee disability. Upon examination, the examiner should also provide an opinion as to the following questions:

(A) Identify all left knee disabilities found to be present since the date of the claim (i.e. since May 2009).

(B) For each currently diagnosed left knee disability, is it at least as likely as not (50 percent or greater probability) that such disability is related to his active duty period of service (i.e. from May 1974 to October 1974)?

(C) Notwithstanding the above, for each currently diagnosed left knee disability, is it at least as likely as not that the disability was caused or aggravated in the line of duty during a period of ACDUTRA or INACDUTRA, to include the Veteran's lay account of injuring his knee by hitting his left knee on the ground?

The examiner is reminded that active military service includes not only his five month period of active duty service in 1974, but also any period of ACDUTRA during the Veteran was disabled from a disease or injury incurred or aggravated in the line of duty, as well as any period of INACDUTRA which the Veteran was disabled from an injury incurred or aggravated in the line of duty. See 38 C.F.R. § 3.6. Thus the examiner should contemplate all periods of verified ACDUTRA or INACDUTRA service for the Veteran and accompanying service records dated from 1974 through 2003.

Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record. The examiner is reminded that the rationale for an opinion cannot be based on the absence of documented in-service treatment for a disability alone.

7. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence. If either claim remains denied, the Veteran should be issued a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




